Citation Nr: 0301772	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a 
cervical spine disability.

2.  Entitlement to a rating higher than 30 percent for post-
traumatic headaches.  

3.  Entitlement to an effective date earlier than November 
19, 1993 for service connection for post-traumatic headaches.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for tingling and 
numbness of the legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from a March 1993 RO decision that granted service 
connection and a 20 percent rating for residuals of fractured 
C6-C7 vertebrae, and service connection and a 20 percent 
rating for C6 radiculopathy on the right side.  In January 
1996, the RO rated these cervical spine conditions as a 
single entity, with a 40 percent rating.  In that decision, 
the RO also awarded service connection and a 10 percent 
rating for headaches, effective August 8, 1995.  RO hearings 
were held in July 1996 and May 1997.  In October 1998, the RO 
granted an earlier effective date of November 19, 1993 for 
service connection for headaches, and from that date assigned 
a higher rating of 30 percent for the headaches.  In 
September 1999, the RO denied service connection for a lumbar 
spine disability (claimed as secondary to the service-
connected cervical spine disability).  The RO also granted a 
higher rating of 60 percent for the cervical spine 
disability.  In August 2000, the RO denied service connection 
for tingling and numbness of the legs (claimed as secondary 
to the cervical spine disability).  

The present Board decision addresses the issues of 
entitlement to a rating higher than 30 percent for post-
traumatic headaches; entitlement to an effective date earlier 
than November 19, 1993 for service connection for post-
traumatic headaches; entitlement to service connection for a 
lumbar spine disability; and entitlement to service 
connection for tingling and numbness of the legs.  In 
accordance with 38 C.F.R. § 19.9, the Board is undertaking 
additional development of the evidence on the issue of 
entitlement to a rating higher than 60 percent for a cervical 
spine disability; when such development is completed, the 
Board will prepare a separate decision which addresses this 
issue.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected post-traumatic headaches have 
been productive of impairment which does not exceed that of 
migraine with characteristic prostrating attacks occurring on 
an average of once a month over the last several months.

2.  The veteran's active service ended on August 20, 1992; 
more than one year later, on November 19, 1993, he filed a 
claim seeking service connection for headaches.

3.  The veteran's lumbar spine disability began as the result 
of a service injury.

4.  Symptoms of leg tingling and numbness are etiologically 
related to the lumbar spine condition which began in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-traumatic headaches are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).

2.  The criteria for an effective date earlier than November 
19, 1993, for service connection for post-traumatic 
headaches, have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.400 (2002).

3.  A lumbar spine disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

4.  Tingling and numbness of the legs are proximately due to 
or the result of a service-connected lumbar spine disability.  
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from January 1982 to August 
1992.

Service medical records show that in April and June 1991 he 
complained of numbness in all four extremities.  A June 1991 
neurological evaluation found no neurologic abnormality; the 
assessment was restlessness of unknown etiology.  In November 
1991, he was injured in a motor vehicle accident.  A progress 
note remarked that he had pain in the neck, shoulders, and 
back, but such back pain appears to have involved the upper 
back.  A December 1991 CT scan showed a fracture of the C7 
transverse process, with disruption of the C5-C7 facet joint.  
An MRI from January 1992 was compatible with C6-C7 herniated 
nucleus pulposus.  On his July 1992 separation examination, 
defects included status post C6-C7 disc herniation.  A 
subsequent July 1992 evaluation noted right C7 radiculopathy.  
The veteran was released from active duty on August 20, 1992.  

An October 1992 VA examination noted complaints of neck and 
right upper extremity symptoms.  Diagnoses included C6-C7 
fracture, and right sided C6 radiculopathy.  A November 1992 
EMG indicated some C6-C7 right upper extremity radiculopathy.  
The veteran complained of cervical pain in February 1993.  At 
that time, he had full active range of motion of the cervical 
spine and both upper extremities, although cervical motion 
was painful on right lateral flexion and lateral rotation.  
According to a June 1993 VA treatment record, he was given a 
prescription for post-traumatic low back pain; the cited 
trauma was the in-service automobile accident.  

On November 19, 1993, the RO received a claim for service 
connection for headaches.  

A December 1993 VA radiology report showed mild osteophytosis 
of L3 with good preservation of visualized intervertebral 
disc spaces.  

On VA examination in August 1995, the veteran complained of 
severe cervical pain that was progressively worse since the 
in-service accident, with the pain radiating down his back; 
physical therapy afforded little relief.  He complained of 
upper and lower extremity numbness and of moderately severe 
headaches lasting from half a day to a whole day 2 to 3 times 
per week.  Diagnoses were herniated nucleus pulposus of C6-
C7, right C6-C7 radiculopathy, residuals of a fracture of the 
right transverse process of C7 with disruption of the right 
C6-C7 facet joint, and headaches.  The examiner said that 
headaches were related to the cervical spine condition.  The 
examiner commented that there were no physical findings to 
define a lower extremities condition as related to the 
service-connected cervical spine injury.  On examination of 
the spine, there were no postural abnormalities or fixed 
deformities of the back; there was severe tenderness to 
palpation of the cervical and lumbar paravertebral muscles.  
Cervical motion was as follows: forward flexion to 15 
degrees; backward extension to 20 degrees; right and left 
lateral flexion to 12 degrees; right and left rotation to 17 
degrees.  There also was exquisite pain on all motions of 
both the cervical and lumbar spines.  Diagnoses included 
residuals of a fracture of C6-C7 vertebra, right C6-C7 
radiculopathy, fracture of the right transverse process of C7 
with disruption of the right C6-C7 facet joint and a possible 
fracture of the uncinate process, C6-C7 herniated nucleus 
pulposus, degenerative changes of the cervical spine, and 
osteophyte of L3.  The examiner opined that, while the upper 
extremity pain and weakness were related to the service-
connected cervical disorder, there was no pathology or 
weakness on the lower extremities.  

According to a document from a state insurance fund, the 
veteran was examined for a job-related injury to the 
cervicodorsolumbar area in February 1996, with diagnoses of 
strain of the cervical, dorsal, and lumbosacral areas.  A 
February 1996 private radiology report indicated that the 
thoracic and lumbar spines were normal.  

A June 1996 CT scan revealed minimal spondyloarthritic 
changes of the cervical spine, and a normal lumbar spine.  

In a July 1996 letter, a private chiropractor, Dr. Allan 
Caplan, noted limited and painful motion with a diagnosis of 
cervico-thoracolumbar myositis complicated by pelvic tilt and 
wedge subluxation of L1 through L5.  

A private neurologist, Dr. Tomas Hernandez, wrote in July 
1996 that he had treated the veteran since July 1996.  The 
veteran complained of marked paraspinal muscle spasms with 
pain and limitation of motion, and he said he could not sit, 
stand, or walk for more than half an hour at a time.  
Cervical spine lateral flexion was to 20 degrees bilaterally 
(out of a normal range of 0 to 40 degrees); flexion was to 20 
degrees (normal: 0 to 30 degrees); extension was to 20 
degrees (normal: 0 to 30 degrees); and rotation was to 30 
degrees bilaterally (normal: 0 to 45 degrees).  Diagnoses 
included generalized body trauma, cerebral concussion, 
cervical spondylolisthesis, cervical radiculopathy, possible 
fracture of the right C7 uncinate process, and painful 
syndrome of the back.

The veteran testified at an RO hearing in July 1996 that he 
had pain in the entire spine along with arm and leg numbness, 
and that neck motion was restricted.  

VA spine examination of August 1996 found no postural 
abnormalities or fixed deformities of the back.  His cervical 
spine had 15 degrees of forward flexion, 10 degrees of 
backward extension, 10 degrees of bilateral lateral flexion, 
and 25 degrees of bilateral rotation, with exquisite pain on 
all motion.  Diagnosis was residuals of a cervical fracture, 
herniated nucleus pulposus of the C6-C7 with radiculopathy.  
On August 1996 VA spinal cord examination, diagnoses were 
herniated nucleus pulposus of C6-C7, right C6 and C7 
radiculopathy, and headaches.  

The veteran testified at an RO hearing in May 1997.  He said 
that headaches would last the entire day, causing him to 
stay in bed, and he said they interfered with sleep.  He 
said that he had first filed a formal claim for service 
connection for headaches in November 1993, although he 
thought he earlier filed a claim at a hospital. 

According to a May 1997 VA MRI of the cervical spine, the 
veteran had straightening of the cervical lordosis suggesting 
muscle spasm; C5-C6 and C6-C7 small posterior disc bulges 
causing mild central spinal canal stenosis without evidence 
of significant cord compression; C5-C6 and C6-C7 small right 
uncal spurs causing right neural foraminal narrowing; and 
mild cervical spondylotic changes.  

On VA examination in June 1997, the veteran reported 
progressively frequent and severe headaches since the in-
service accident.  He said the headaches had made him quit 
his studies.  He claimed the episodes were daily, lasting up 
to a whole day, and that he was prostrated 4 to 5 times per 
week by them.  He claimed they were accompanied by blurred 
vision, numbness of the extremities, chest pain, and stomach 
discomfort.  On examination he had involuntary jerk of the 
upper extremities and a repetitive dystonic movement of the 
neck to the sides.  The diagnoses were status post trauma to 
the head and neck with fracture of the right transverse 
process C7, herniated nucleus pulposus with right C6- C7 
radiculopathy, post-traumatic headaches, mild central spinal 
canal stenosis at C5-C6 and C6-C7, and post-traumatic 
involuntary movement disorder.  

He underwent a VA spine examination in June 1999.  He 
complained of cervical spine pain radiating to the lumbar 
area, with numbness of the right arm and leg.  No involuntary 
movement problem was evident at this examination.  The right 
arm was 1 cm less than the left one.  Right biceps strength 
was 4/5.  There was diminished pinprick sensation of the C6-
C7 dermatomal distribution.  The examiner opined that, in 
spite of a job-related injury in 1996 to the cervical-dorsal-
lumbar spine, the tingling and numbness of the arms were 
symptoms of the service-connected C6-C7 herniated nucleus 
pulposus; such was a referred pain.  The VA examiner also 
commented that the tingling and numbness of the legs were a 
disease entity independent of the service-connected cervical 
spine disability, and not secondary to service-connected 
herniated nucleus pulposus.  The diagnoses were trauma to the 
head and neck with a fracture of the right transverse process 
of C7 and herniated nucleus pulposus of C6-C7, right C6-C7 
radiculopathy, post-traumatic headaches, and post-traumatic 
involuntary movement disorder.  It was also noted that while 
the involuntary movement disorder was not currently present, 
it was still present by history and was considered related to 
the service-connected trauma to the head and neck.  

On June 1999 VA neurological disorders examination, it was 
noted the veteran was right handed.  Since May 1998 he had 
been working as a corrections officer at the federal jail.  
He complained of daily headaches lasting almost the entire 
day, accompanied by blurred vision, photophobia, numbness of 
the extremities, and dizziness.  He claimed his headaches 
were prostrating at least once a week.  The cervical spine 
was also evaluated: range of motion was forward flexion to 30 
degrees, backward extension to 30 degrees, lateral flexion to 
40 degrees, and rotation to 35 degrees, without observed 
pain.  The examiner noted no additional limitation of spinal 
motion due to pain, fatigue, weakness, or lack of endurance 
after repetitive use or during flare-ups.  The examiner again 
noted the lack of objective evidence of painful motion on all 
cervical spine movements, of cervical paravertebral muscle 
spasms, or of weakness of the arms and hands having muscle 
strength graded 5/5.  There was no tenderness to palpation on 
the cervical paravertebral muscles.  The diagnoses were right 
C5-C6 and C7 cervical radiculopathy; C5-C6 and C6-C7 small 
posterior disc bulging causing mild central spinal canal 
stenosis without evidence of significant cord compression and 
C5-C6, and C6-C7 small right uncal spurs causing right neural 
foramina narrowing and mild cervical degenerative joint 
disease.  

In December 1999, a private doctor, Dr. Beatriz Bartolomei 
Aguilera, noted that the veteran gave a history of back 
symptoms being present since the in-service car accident.  On 
examination, there were muscle spasms of the back; he 
demonstrated active range of motion of the cervical spine and 
all extremities.  EMG and nerve conduction velocity studies 
led to an impression of polyradiculopathy of the right and 
left C5, C6, C7, C8, T1, L5, and S1, and of the right L4.

June 2000 VA X-rays of the lumbosacral spine showed minimal 
lumbar spondylosis and findings consistent with muscle spasm.  

A private doctor, Dr. Tomas Hernandez, prepared a report in 
April 2001, noting he first saw the veteran in July 1996 and 
last saw him in April 2001.  The doctor noted the veteran 
gave a history that, since the 1991 in-service accident, 
there had been no further significant trauma.  The veteran 
was currently working as a corrections officer at a detention 
facility.  Findings included mild kyphosis of the back and 
vertebral column, and no kyphoscoliosis or tender spots.  
There also were moderately severe neck and muscle spasms of 
both shoulders.  Range of motion of the cervical spine was 
lateral flexion to 30 degrees on the right and 30 degrees on 
the left (with normal range of motion being from 0 to 40 
degrees); flexion was to 45 degrees (normal being from 0 to 
45 degrees); extension was to 30 degrees (normal being from 0 
to 30 degrees); and right and left rotation were to 40 
degrees (normal being from 0 to 80 degrees).  Diagnoses were 
status post generalized body trauma, status post cerebral 
concussion, status post fracture of C7, cervical 
spondylolisthesis, cervical radiculopathy, painful syndrome 
of the back, bilateral lumbar radiculopathies, and chronic 
anxiety.  The doctor opined that, in view of the lack of any 
significant trauma since the 1991 in-service car accident, 
the lumbar radiculopathy was a late manifestation of the in-
service injuries.  

On VA spine examination in August 2001, the veteran reported 
severe cervical pain radiating to the posterior arms, hands, 
and up to the fingers, as well as on and off tingling and 
numbness of the arms, legs, and hands.  For the last three 
years he had been working as a corrections officer at a jail.  
He said his disabilities interfered with running and doing 
reports on a computer.  Examination showed no upper extremity 
muscle atrophy.  There were some absent upper extremity 
reflexes.  Range of motion of the cervical spine was 20 
degrees of forward flexion, 20 degrees of backward extension, 
20 degrees of lateral flexion, and 35 degrees of rotation; 
the range of motion was moderately painful at the last of the 
degree of motion that was measured.  There was no weakness of 
the legs, with a normal strength graded 5/5.  The diagnoses 
were straightening of the cervical lordosis, related to 
muscle spasm, degenerative joint disease, C5-C6 left-sided 
disc herniation with compression of the lateral aspect of the 
cervical cord and narrowing of the origin of the left neural 
foramen (based on August 2000 MRI evaluation); and cervical 
disc disease with radiculopathy.  The doctor concluded that 
the reported tingling and numbness of the legs was a disease 
entity independent of the service-connected cervical spine 
disability, and that such tingling and numbness were related 
to right L4-L5-S1 and left L5-S1 lumbar radiculopathy, L4-L5 
disc herniation, and L4-L5 bulging disc.  

In September 2001, the veteran underwent a VA neurological 
examination.  The examiner commented that studies showed C5-
C6 and C6-C7 small posterior disc bulges causing mild central 
spinal canal stenosis, C5-C6 and C6-C7 spurs causing right 
neural foramina narrowing, small disc herniation at L5-S1, an 
annual tear at L4-L5, muscle spasms, osteophytosis of L3 with 
well preserved and visualized disc spaces, and 
polyradiculopathy consisting of right and left C5, C6, C7, 
C8, and T1, right L4, L5, and S1, and left L5-S1, assessed as 
traumatic in origin.  The doctor stated that the veteran had 
sustained traumatic spinal injury with late manifestations; 
the pain in the lower extremities had been documented early, 
and electrodiagnostic tests had found polyradiculopathy that 
was best explained by a history of trauma.  The need to move 
his legs constantly was consistent with "restless leg 
syndrome," which the neurologist noted occurred with spinal 
problems.  The doctor concluded that the symptoms involving 
the lower extremities were related to the service-connected 
spine disability.

In November 2001, a VA joint medical opinion was prepared by 
the doctors who recently examined the veteran.  The report 
indicated that the tingling and numbness of the legs was a 
disease entity independent of the service-connected cervical 
spine disorder (unlike the tingling and numbness of the arms, 
which they deemed to be related to the service-connected 
cervical spine disorder).  The doctors also noted that there 
had been no treatment for a low back disorder until a 
February 1996 job-related accident.

II.  Analysis

With regard to the issues addressed in the present Board 
decision, the file shows that through discussions in 
correspondence, the rating decisions, the statements of the 
case, and the supplemental statements of the case, the RO has 
informed the veteran of the evidence necessary to 
substantiate his claims.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent records have been obtained, and necessary VA 
examinations have been performed.  The notice and duty to 
assist provisions of the law are satisfied as to these 
issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Evaluation of headaches

Post-traumatic headaches, residual of neck trauma, have been 
rated 30 percent disabling since November 19, 1993, and the 
veteran seeks a higher rating.  This also is an initial 
rating case, on the initial grant of service connection, and 
thus different percentage ratings for the disability may be 
assigned for different periods of time since the effective 
date of service connection based on the facts found (i.e., 
"staged ratings").  Fenderson v. West, 12 Vet.App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
4.124a, Diagnostic Code 8100.

The evidence shows that the veteran has complained of daily 
headaches which he says are often prostrating.  However, the 
degree of his complaints is not supported by objective 
medical findings or other credible evidence.  For a number of 
years he has been employed, including as a corrections 
officer during the last several years.  There is no evidence 
that he has lost much time, if any, from work due to 
headaches, and it cannot be said that he has severe economic 
inadaptability from headaches.  He may have frequent 
headaches, as he alleges, but these are not shown to be 
completely prostrating, where he has to take to bed for 
relief.

In the judgment of the Board, his post-traumatic headache 
disorder more nearly approximates impairment found in 
migraine in which there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Since the effective date of service 
connection, the headache disorder has been no more than 30 
percent disabling.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Effective date earlier than November 19, 1993,
for service connection for post-traumatic headaches

Service connection for headaches has been in effect since 
November 19, 1993.

The effective date for an award of service connection, where 
the claim is filed more than one year after service, will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400, (b)(2).  In an original claim for service 
connection, dates of treatment records preceding the claim do 
not permit an effective date for service connection which is 
prior to the date the claim is received by the RO.  See 38 
C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  

The veteran's original claim for service connection for 
headaches was received by the RO on November 19, 1993, which 
is more than one year after service.  The file shows no 
earlier formal or informal claim for the benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  Thus, service connection for 
headaches may be no earlier than November 19, 1993. 

As the preponderance of the evidence is against the claim for 
an effective date earlier than November 19, 1993 for service 
connection for headaches, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

3.  Service connection claims

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, such as arthritis, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes cases where an established 
service-connected disorder results in an additional increment 
of disability of another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

a.  Lumbar spine disability

The veteran claims, in part, that a lumbar spine disability 
is secondary to his service-connected cervical spine 
disorder, but the Board need not address this theory.  He 
also claims that he suffered a lumbar spine disability as a 
result of the 1991 in-service car accident in which he 
injured his cervical spine, and the Board will consider 
direct service connection.

The veteran's service medical records contain little mention 
of low back or lumbar problems during his 1982-1992 active 
duty.  Post-service medical records from 1993 note some low 
back complaints.  There is also evidence of low back problems 
following a 1996 work-related injury.  There are different 
medical opinions as to whether the veteran's current low back 
disorder may be due to in-service trauma, or may be due to 
post-service events including a work injury.  After 
considering those mixed opinions, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the current low back disorder began with 
injury in service.  A low back disorder was incurred in 
service, warranting service connection.

b.  Tingling and numbness of the legs

The service medical records do not show any lower extremity 
complaints.  Years after service, the veteran began 
complaining of numbness and tingling of the lower 
extremities.  As noted above, the Board has found that the 
veteran's low back disorder is service-connected.  Some of 
the medical evidence attributes tingling and numbness of the 
legs to the service-connected low back disorder.  While 
tingling and numbness of the legs may not represent a 
disability separate from the low back disorder, such leg 
symptoms may be considered service connected on a secondary 
basis.  The Board finds that service connection is in order 
for tingling and numbness of the legs, as part of the overall 
disability involving the lumbar spine.  Reasonable doubt has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

A higher rating for post-traumatic headaches is denied.

An earlier effective for service connection for post-
traumatic headaches is denied.

Service connection for a lumbar spine disability is granted.

Service connection for tingling and numbness of the legs is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



